BRIGUS GOLD CORPORATION
2000 Barrington Street
Suite 501, Cogswell Tower
Halifax, Nova Scotia, Canada B3J 3K1


July 31, 2010


Timothy G. Smith
8953 Jackpine Drive
Helena, MT 59602


Re: Consulting Agreement


Dear Tim:


This letter formalizes discussions regarding your being hired as a consultant
with Brigus Gold Corporation (“Brigus”) through October 31, 2010 and the
termination of your employment as of July 31, 2010 and for the payment of your
Severance Payment (as defined below) pursuant to the terms of your Employment
Agreement, dated February 24, 2004 (the “Employment Agreement”).   Brigus and
you agree as follows:
 
 
1.
For the period from August 1, 2010 until October 31, 2010 (the “Consulting
Period”), you agree to act as a consultant to assist with the transition of your
duties to a new Chief Operating Officer, and perform such duties as Brigus
reasonably requests to assist in such transaction.

 
 
2.
Your employment shall be terminated at 5:00 p.m. (Eastern time) on July 31, 2010
(the “Effective Time”) (unless such employment shall be earlier terminated in
the manner set forth in the Employment Agreement.

 
 
3.
Brigus shall pay you as follows:

 
 (i)  In consideration for your consulting services, Fifty Thousand Dollars
($50,000) (the “Consulting Payment”), payable in three (3) equal installments of
$16,666.66 (or $16,666.67 with respect to the last payment) for the months of
August, September and October, with the payment to be made on the first day of
each month;
 
(ii) a lump sum payment of Two Hundred Thousand Dollars ($200,000) (the
“Severance Payment”) to you at or prior to November 1, 2010; and
 
 (iii) a lump sum payment of $16,994.40 (the “Insurance Payment”), which amount
represents twelve (12) months of premium payments for continued health care and
life insurance coverage (medial and vision), dental, long term disability and
life insurance coverage as such coverage is in effect as of July 31, 2010;
provided, however, Brigus shall not have any obligation to pay the Insurance
Payment if you terminate your employment prior to July 31, 2010 for any reason.
 
 
 

--------------------------------------------------------------------------------

 
 
4.
The Parties agree that the Severance Payment shall be deemed to represent all
amounts owing to you under the Employment Agreement (including, without
limitation, pursuant to Sections 6(e), 6(f) and 6(g) thereof) or otherwise, less
applicable withholdings and deductions.

 
 
5.
Notwithstanding anything to the contrary in this letter agreement, Brigus’s
obligations hereunder shall be subject to the condition that you first execute a
mutually agreeable severance agreement and mutual release substantially in the
form attached hereto as Exhibit A.

 
This agreement (i) may be executed in counterparts, all of which shall be
considered one and the same agreement, (ii) contains the entire agreement
between the parties with respect to the matters covered hereby, (iii) may only
be modified or amended by written instrument executed by each party hereto and
(iv) shall be governed by Colorado law.
 

 
Very truly yours,
          BRIGUS GOLD CORPORATION                
 
By:
/s/ Melvyn Williams       Name:  Melvyn Williams       Title:    Chief Financial
Officer          




  Confirmed, acknowledged and agreed     as of the date first set forth above:  
             
 
 
/s/ Timothy G. Smith      
Timothy G. Smith
         

 
 
2

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Severance Agreement and Mutual Release
 
SEVERANCE AGREEMENT & MUTUAL RELEASE
 
This SEVERANCE AGREEMENT AND MUTUAL RELEASE (this “Agreement”) is made by and
between (i) Timothy G. Smith (the “Officer”) and (ii) Brigus Gold Corporation
(the “Company”).  The Company and the Officer are referred to herein
collectively as the “Parties” and individually as a “Party.”
 
RECITALS
 
WHEREAS, this Agreement sets forth below, among other things, the terms and
conditions of (i) the termination of the Officer’s employment with the Company,
(ii) the Officer’s provision of consulting services, (iii) an amicable
settlement and a full accord and satisfaction of all existing and all potential
claims and disputes between the Officer and the Company and, (iv) subject to
satisfaction of the terms and conditions set forth in this Agreement, the
payment to the Officer by the Company of $200,000 in connection with the
termination of his employment (the “Severance Amount”) and a lump sum payment of
$16,994.40 representing twelve months of certain insurance costs (the “Insurance
Amount”); and
 
WHEREAS, in order to accomplish the foregoing, the Parties are willing to enter
into this Agreement.
 
NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the sufficiency of which is acknowledged by the Parties, the
Parties to this Agreement, intending to be legally bound, agree as follows:
 
TERMS
 
1.
TERMINATION OF EMPLOYMENT; SEVERANCE

 
(a)           The Parties hereby agree that the Officer shall be terminated at
5:00 p.m. (Eastern time) on July 31, 2010 (the “Effective Time”) (unless such
employment shall be earlier terminated in the manner set forth in the Employment
Agreement dated February 15, 2004 (the “Employment Agreement”) among the
Officer, the Company and Montana Tunnels Mining, Inc. (“MTMI”)).
 
(b)           The Company hereby agrees to pay the Severance Amount  and the
Insurance Amount to the Officer on or prior to November 1, 2010; provided,
however, the Company shall not have any obligation to pay the Severance Amount
or Insurance Amount if (i) the Company terminates the Officer’s employment for
cause (as defined in the Employment Agreement) prior to July 31, 2010 or (ii)
the Officer terminates his employment prior to the Effective Time.  The Parties
agree that the Severance Amount and Insurance Amount, subject to Section 1(b),
shall be deemed to represent all amounts owing to the Officer under the
Employment Agreement (including, without limitation, pursuant to Sections 6(e),
6(f) and 6(g) thereof) or otherwise, less applicable withholdings and deductions
(the “Severance Payment”), and Officer agrees that no further amounts are owing
to him by the Company or any Affiliate (as defined below) thereof under the
Employment Agreement or otherwise (other than the Consulting Payment described
below).  The Severance Payment shall be in check form and delivered to the
Officer or direct deposited to an account designated by the Officer on or prior
to the November 1, 2010.
 
(b)           Any stock option granted to the Officer and outstanding as of
October 31, 2010 (or such earlier date as the Severance Payment is made) shall
remain exercisable until the earlier to occur of (i) its normally scheduled
expiration date, (ii) the first anniversary following the Effective Time or
(iii) the first anniversary following such date as the Severance Payment is made
(in the case of (i) and (ii), notwithstanding the terms of any option plan or
agreement pursuant to which such options were granted).
 
 
3

--------------------------------------------------------------------------------

 
 
2.
CONSULTING SERVICES

 
(a) For the period from August 1, 2010 until October 31, 2010 (the “Consulting
Period”), Officer shall act as a consultant to assist with the transition of his
duties to a new Chief Operating Officer and, in connection therewith, shall
perform such duties as Brigus reasonably requests to assist in such transaction.
 
(b) In consideration for the foregoing consulting services, the Company shall
pay Officer an aggregate fee equal to $50,000 (the “Consulting Payment”), which
shall be payable in three equal installments of $16,666.66 each (or $16,666.67
with respect to the last payment) for the months of August, September and
October, with the payment to be made on the first day of each month.
 
3.
OFFICER RELEASE

 
(a)           Effective upon receipt of the Severance Payment and in
consideration thereof and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Officer, individually and
on behalf of the Officer’s successors, heirs, subrogees, assigns, principals,
agents, partners, associates, attorneys, and representatives, voluntarily,
knowingly, and intentionally releases, remises, waives, acquits, and discharges
the Company and its predecessors, successors, parents, subsidiaries, Affiliates
(as defined below), and assigns and each of their respective officers,
directors, principals, shareholders, agents, attorneys, insurers,
representatives, and employees, from any and all actions, causes of action,
claims, demands, losses, damages, costs, expenses, judgments, liens,
indebtedness, liabilities, and attorneys’ fees (including, but not limited to
any claims of entitlement for attorneys’ fees under any contract, statute, or
rule of law allowing a prevailing party or plaintiff to recover attorneys’
fees), of every kind and description from the beginning of time through the date
hereof (the “Released Claims”).  The term “Affiliate” in this Agreement shall
mean, with respect to any Person (as defined in Section 2(d) of this Agreement),
a Person that, directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with such Person or is
an officer, director, holder of 10% or more of the outstanding equity securities
of such Person, or the parent, spouse or lineal descendant of any of the
foregoing.
 
(b)           The Released Claims include, but are not limited to, those which
arise out of, relate to, or are based upon: (i) the Officer’s employment with
the Company or any Affiliate thereof (including, without limitation, MTMI) or
the termination thereof; (ii) statements, acts, or omissions by the Parties,
whether in their individual or representative capacities; (iii) express or
implied agreements between the Parties and claims under any severance plan
(except as provided herein); (iv) any stock or stock option grant agreement, or
plan (except as provided herein); (v) all federal, state, and municipal
statutes, ordinances, and regulations, including, but not limited to, claims of
discrimination based on race, age, sex, disability, whistleblower status, public
policy, or any other characteristic of Officer under the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Americans and
Disabilities Act, the Fair Labor Standards Act, the Equal Pay Act, Title VII of
the Civil Rights Act of 1964 (as amended), the Family and Medical Leave Act, the
Employee Retirement Income Security of 1974, the Rehabilitation Act of 1973, the
Worker Adjustment and Retraining Notification Act, the Employment Relations Act
of 1999, or any other federal, state, or municipal law prohibiting
discrimination or termination for any reason; (vi) state and federal common law;
(vii) the Employment Agreement and (viii) any claim which was or could have been
raised by the Officer, including any claim that this Agreement was fraudulently
induced.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           This Agreement and the Released Claims include claims of every
nature and every kind, whether known or unknown, suspected or unsuspected, past
or present.  The Officer hereby acknowledges that he may hereafter discover
facts different from, or in addition to, those which the Officer now knows or
believes to be true with respect to this Agreement, and the Officer agrees that
this Agreement and the release contained herein shall be and shall remain
effective in all respects, notwithstanding such different or additional facts or
the discovery thereof.
 
(d)           The Officer hereby covenants and warrants that the Officer has not
assigned or transferred  to any Person any portion of any claims which are
released, remised, waived, acquitted, and discharged in this Section 2.  The
term “Person” in this Agreement shall mean any individual, corporation
(including any non-profit corporation), general partnership, limited
partnership, limited liability partnership, limited liability limited
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
other entity, and any United States federal, state or local, or any
supra-national or non-U.S., government, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency body or
commission, self-regulatory organization, court, tribunal or judicial or
arbitral body.
 
(e)           Notwithstanding anything contained herein, this Agreement shall
not extend to or affect, or constitute a release of, the Officer’s right to sue,
claim against or recover from the Company and shall not constitute an agreement
to refrain from bringing, taking or maintaining any action against the Company
in respect of (i) the right to receive the Consulting Payment or (ii) any
corporate indemnity existing by statute, contract or pursuant to any of the
constating documents of the Company and its subsidiaries provided in the
Officer’s favor in respect of his having acted at any time as an officer
executive, employee or consultant of the Company or any of its subsidiaries or
Affiliates.
 
3.
COMPANY RELEASE

 
Effective upon payment of the Severance Payment and in consideration of the
execution by the Officer (the “Releasee”) of this Agreement and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company hereby voluntarily, knowingly, and intentionally
releases, remises, waives, acquits, and discharges the Releasee and his
successors, Affiliates, and assigns and each of their respective officers,
directors, principals, shareholders, agents, attorneys, insurers,
representatives, and employees, from any and all actions, causes of action,
claims, demands, losses, damages, costs, expenses, judgments, liens,
indebtedness, liabilities, and attorneys’ fees (including, but not limited to
any claims of entitlement for attorneys’ fees under any contract, statute, or
rule of law allowing a prevailing party or plaintiff to recover attorneys’
fees), of every kind and description from the beginning of time through the date
hereof.  Without in any way restricting the generality of the foregoing, this
Section 3 shall apply to all manner of actions, causes of action, claims or
demands directly or indirectly related to or arising out of or in connection
with the Company’s relationship with the Releasee as an officer, executive,
employee, or consultant, as the case may be, of the Company and its subsidiaries
or the cessation of such relationship or relationships immediately following the
Effective Time. Notwithstanding anything contained herein, this Agreement shall
not extend to or affect, or constitute a release of, the Company’s right to sue,
claim against or recover from the Releasee and shall not constitute an agreement
to refrain from bringing, taking or maintaining any action against the Releasee
in respect of (i) the consulting services set forth in Section 2 above or (ii)
any grossly negligent conduct or fraudulent or criminal behaviour on the part of
the Releasee or from any claims which the Company is not permitted by applicable
law to release the Releasee.
 
4. 
NO ADMISSION OF LIABILITY; ENFORCEMENT

 
The Parties agree that nothing contained herein, and no action taken by any
Party hereto with regard to this Agreement, shall be construed as an admission
by any Party of liability or of any fact that might give rise to liability for
any purpose whatsoever.  The releases contained herein do not release any claims
for enforcement of the terms, conditions, or warranties contained in this
Agreement.  The Parties shall be free to pursue any remedies available to them
to enforce this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
5. 
OFFICER’S WARRANTIES

 
The Officer warrants and represents as follows:
 
(a)           The Officer has read this Agreement and agrees to the conditions
and obligations set forth in this Agreement.
 
(b)           The Officer voluntarily executes this Agreement after having been
advised by the Company to consult with independent legal counsel and after
having had opportunity to consult with independent legal counsel and without
being pressured or influenced by any statement or representation or omission of
any Person acting on behalf of the Company, including, without limitation, the
officers, directors, committee members, employees, agents, and attorneys for the
Company.
 
(c)           The Officer has no knowledge of the existence of any lawsuit,
charge, or proceeding against the Company or any of its officers, directors,
committee members, employees, or agents arising out of or otherwise connected
with any of the matters herein released.
 
(d)           The Officer has full and complete legal capacity to enter into
this Agreement.
 
(e)           In connection with the Officer’s release of claims under the Age
Discrimination in Employment Act, the Officer has had at least twenty-one (21)
days in which to consider the terms of this Agreement.  In the event that the
Officer executes this Agreement in less time, it is with the full understanding
that the Officer was not pressured by the Company or any of its representatives
or agents to take less time to consider the Agreement.  In such event, the
Officer expressly intends such execution to be a waiver of any right the Officer
had to review this Agreement for a full twenty-one (21) days.
 
(f)           The Officer understands that this Agreement waives any claim the
Officer may have under the Age Discrimination in Employment Act.  The Officer
may revoke this waiver for up to seven (7) days following the Officer’s
execution of this Agreement.  If the Officer chooses to revoke such waiver, the
Officer must provide written notice to the Senior Vice President - Finance and
Corporate Development and Chief Financial Officer of the Company by hand
delivery and by facsimile within seven (7) calendar days of the Officer’s
execution of this Agreement.  If Officer does not revoke within the seven (7)
day period, the right to revoke is lost.
 
(g)           The Officer acknowledges and agrees that, in connection with his
acceptance of the Severance Payment and as a condition precedent to the payment
thereof, he will execute such additional documents and agreements, in a form
satisfactory to the Company, as may be requested by the Company in order to
reaffirm the provisions of this Agreement, including such additional documents
to the effect that (if true) the Officer has been fully and finally paid or
provided all wages, compensation, bonuses, stock, stock options, or other
benefits from the Company, its Affiliates and predecessors which are or could be
due to him under the terms of his Employment Agreement or otherwise.
 
 
6

--------------------------------------------------------------------------------

 
 
6. 
CONFIDENTIAL INFORMATION

 
The Officer shall not use, nor disclose to any third party, any of the Company’s
or its Affiliates’ or predecessors’ business, personnel, or financial
information that the Officer learned during employment with the Company (the
“Confidential Information”).  The Company’s “Confidential Information” shall
include, without limitation, the whole or any portion or phase of any
confidential, proprietary, trade secret, scientific, technical, business, or
financial information, whether pertaining to the Company or its Affiliates or
predecessors, or their clients and customers.  Confidential Information also
shall include but shall not be limited to the following: designs, methods,
strategies, techniques, systems, and processes; software programs; marketing and
business development plans, concepts, or ideas; know-how; present and
prospective customer lists and strategies; supplier lists and strategies;
projects, plans and proposals; technical strategies, concepts, ideas, or plans;
research data, reports, or records; general financial information about or
proprietary to the Company or its Affiliates or predecessors, including costs,
fees, and pricing; personnel or human resources information; and any and all
other trade secrets or proprietary information, and all concepts or ideas in or
reasonably related to the Company’s or its Affiliates’ or predecessors’
businesses, various products and/or services.  Confidential Information
includes, but is not limited to, any improvements, modifications, or
enhancements thereto, whether or not in tangible or intangible form, and whether
or not subject to copyright or patent protection.  All such Confidential
Information is extremely valuable and is intended to be kept secret to the
Company, its Affiliates and predecessors, and their customers, is the sole and
exclusive property of the Company, its Affiliates and predecessors, or their
customers, and is subject to the restrictive covenants set forth
herein.  Confidential Information is not limited to information designated or
marked as such through use of such words as “classified,” “confidential” or
“restricted.”  The Officer agrees not to provide or disclose to any Person,
firm, or corporation any of the Company’s Confidential Information.  The Officer
hereby expressly acknowledges that any breach of this Section 6 shall be deemed
a material breach of this Agreement entitling the Company to immediate
injunctive relief, damages, attorneys’ fees and all other remedies available
hereunder and under the law.
 
7. 
NON-SOLICITATION

 
(a)           The Officer agrees that, beginning upon the execution of this
Agreement and for a period of one (1) year after the Consulting Period, the
Officer shall not engage in the following conduct, either directly or
indirectly, on the Officer’s own behalf or on behalf of, or in conjunction with,
any Person, unless otherwise agreed to in advance and in writing by the Company:
 
 
i.
hire, solicit, induce, recruit or encourage any of the Company’s or any of its
Affiliate’s employees, consultants or business relations to leave their
employment or terminate their relationship with the Company or any of its
Affiliates; or

 
 
ii.
enter into an agreement to do any of the foregoing.

 
(b)           The Officer acknowledges that the covenants contained in this
Section 7, including those related to duration, geographic scope, and the scope
of prohibited conduct, are reasonable and necessary to protect the legitimate
interests of the Company.  The Officer further acknowledges that he is an
executive and management level employee as referenced in C.R.S. 8-2-113(2)(d)
and that the covenants contained in this Section 7 are necessary to protect, and
reasonably related to the protection of, the Company’s Confidential Information
and trade secrets, to which the Officer has been exposed.
 
(c)           The Officer hereby expressly acknowledges that any breach of this
Section 7 shall be deemed a material breach of this Agreement entitling the
Company to immediate injunctive relief, damages, attorneys’ fees and all other
remedies available hereunder and under the law.
 
 
7

--------------------------------------------------------------------------------

 
 
8. 
NON-DISPARAGEMENT

 
The Officer agrees not to make to any Person any statement that disparages or
reflects negatively on the Company, their predecessors, successors, parents,
subsidiaries, Affiliates, or assigns or any of their respective officers,
directors, principals, shareholders, agents, attorneys, board members, or
employees, including, but not limited to, statements regarding the Company’s
financial condition, employment practices, or business practices.  The Officer
hereby expressly acknowledges that a breach of this Section 8 shall be deemed a
material breach of this Agreement entitling the Company to immediate injunctive
relief, damages, attorneys’ fees and all other remedies available hereunder and
under the law.
 
9. 
RETURN OF PROPERTY AND INFORMATION

 
The Officer represents and warrants that, upon the termination of his
employment, he will return to the Company any and all property, documents,
software, and files, including any documents (in any recorded media, such as
papers, computer disks, copies, photographs, maps, transparencies, and
microfiche) that relate in any way to the Company or the Company’s
business.  The Officer agrees that, to the extent that he possesses any files,
data, or information relating in any way to the Company or the Company’s
business on any personal computer, he will either delete those files, data, or
information (and will retain no copies in any form) or allow a representative of
the Company to remove such files, data, or information from his personal
computer.  The Officer also will return any tools, equipment, calling cards,
credit cards, access cards or keys, any keys to any filing cabinets, vehicles,
vehicle keys, and all other property in any form upon execution this Agreement.
 
10. 
SEVERABILITY

 
If any provision of this Agreement is held illegal, invalid, or unenforceable,
such holding shall not affect any other provisions hereof.  In the event any
provision is held illegal, invalid, or unenforceable, such provision shall be
limited so as to effect the intent of the Parties to the fullest extent
permitted by applicable law.  Any claim by the Officer against the Company shall
not constitute a defense to enforcement by the Company.
 
11. 
ENTIRE AGREEMENT

 
This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter contained herein.  This Agreement supersedes any and all
prior oral or written promises or agreements between the Parties, including the
Employment Agreement.  To the extent of any conflict between the provisions of
the Employment Agreement and this Agreement, the provisions of this Agreement
shall govern. The Officer acknowledges that the Officer has not relied on any
promise, representation, or statement other than those set forth in this
Agreement.  This Agreement cannot be modified except in writing signed by all
Parties.
 
12. 
VENUE AND APPLICABLE LAW

 
This Agreement shall be interpreted and construed in accordance with the laws of
the State of Colorado, without regard to its conflicts of law provisions.  Venue
and jurisdiction shall be in the federal or state courts in Denver,
Colorado.  If a Party is required to initiate an action in court to enforce this
Agreement, the prevailing Party shall be entitled to its costs and attorneys’
fees from the other Party, to the extent such costs and fees are related to the
enforcement of this Agreement.
 
13. 
COUNTERPARTS

 
This Agreement may be executed in identical counterparts, which, when considered
together, shall constitute the entire agreement among the Parties.
 
 
8

--------------------------------------------------------------------------------

 
 
[The remainder of this page is intentionally left blank]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have hereby executed this Agreement effective as
of the ___ day of _______, 2010.
 


 
     
Timothy G. Smith
   
 
 
 
   
 
 



 

STATE OF [MONTANA] )       ) ss.     COUNTY OF [____________] )



 
The foregoing instrument was acknowledged before me this ______ day of
_________, 2010, by __________________.
 
 
Witness my hand and official seal.
 
 
My commission expires ____________________.
 



           
[SEAL]
                  Notary Public          



 
10

--------------------------------------------------------------------------------

 
 
BRIGUS GOLD CORPORATION
 


____________________________________________________________
 
By: _________________________________________________________
 
Title: ________________________________________________________
 
 

STATE OF COLORADO )       ) ss.     COUNTY OF DENVER )



 
The foregoing instrument was acknowledged before me this ______ day of, 2010, by
___________________________________, as ____________________ for Brigus Gold
Corporation.
 
 
Witness my hand and official seal.
 
 
My commission expires ____________________.
 



           
[SEAL]
                  Notary Public          

 
 
11

--------------------------------------------------------------------------------

 